 Case 1:20-cv-00113-PLM-PJG ECF No. 19 filed 10/23/20 PageID.839 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

BRIAN ENGLE,                                     )
                            Plaintiff,           )
                                                 )      No. 1:20-cv-113
-v-                                              )
                                                 )      Honorable Paul L. Maloney
COMMISSIONER OF SOCIAL SECURITY,                 )
                      Defendant.                 )
                                                 )

                                         JUDGMENT

       The Court has affirmed the Commissioner’s final decision denying benefits and has

resolved all pending claims. As required by Rule 58 of the Federal Rules of Civil Procedure,

JUDGMENT ENTERS.

       THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.

Date: October 23, 2020                                      /s/ Paul L. Maloney
                                                                Paul L. Maloney
                                                                United States District Judge
